Citation Nr: 1645632	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  12-10 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a right knee condition.

2. Entitlement to service connection for a left knee condition.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 2002 to August 2005.  His DD Form 214 indicates that he served in Iraq from January 2004 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board issued a decision in November 2014 denying the Veteran's claims.  He then appealed to the United States Court of Appeals for Veterans Claims (Court) which, in February 2016, issued a memorandum decision vacating the November 2014 Board decision and remanding the claims to the Board.  The case is once again before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Following the Veteran's May 2005 service separation examination, the examiner
noted that his lower extremities were "abnormal," diagnosed retropatellar pain syndrome and patellar chondromalacia of the right knee, and suggested that he seek follow-up care after returning to the United States.

In August 2010, the Veteran was afforded a VA examination in connection with his claims.  He reported intermittent knee pain over time from duty and physical training, and that he was now experiencing right knee symptoms of soreness and sharp pain, especially when sitting for prolonged periods or kneeling, as well as stiffness and clicking.  The examiner noted very mild bumps consistent with Osgood-Schlatter's disease in the left knee.  She also noted that the separation examination recorded decreased knee reflexes.  However, the examiner opined that the Veteran had normal bilateral knees.

In November 2010, the Veteran complained of knee and back pain.  

In September 2015, the Veteran was afforded another VA knee examination.  He reported that his bilateral knee pain started during active duty and was aggravated by running in formation.  He stated that his right knee pain becomes aggravated by prolonged standing, walking, or running, and described the pain as sharp with frequent locking.  The Veteran described his left knee symptoms as less severe but "tired and fatigued."  The examiner noted reduced flexion by 10 degrees for each knee, but, like the August 2010 examiner, did not find that the Veteran had a diagnosable condition for either knee.

Following the November 2014 Board decision which denied the current issues, the Court found in its February 2016 memorandum decision that the Board did not adequately explain its findings that the in-service right knee diagnoses had resolved, and that the abnormal Osgood-Schlatter's findings in the left knee were not related to the reduced knee reflexes described during service.  

Given that the medical examinations of record are inadequate to render the determinations highlighted by the Court, the Board finds that an additional VA examination is necessary.  The examiner should diagnose any knee conditions that have been present since the filing of the Veteran's claim and provide the requisite etiology opinions.  Should no knee conditions be diagnosed, the examiner should then provide opinions as to whether the Veteran's complaints of knee pain represent an undiagnosed illness related to his service in the Persian Gulf.  See 38 U.S.C.A.   § 1117; 38 C.F.R. § 3.317(b) (providing that compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses))."  

Additionally, the April 2012 Statement of the Case (SOC) issued to the Veteran did not include 38 C.F.R. § 3.317 pertaining to Persian Gulf claims.  Therefore, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) which includes this regulation.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from August 2013 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for a VA knee examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  The examiner should provide the following opinions:

a. At the conclusion of the examination, identify all currently diagnosed knee disabilities.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from March 2010 onward.  The knee disorder need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination. 

The Board notes that the Veteran was diagnosed during service with patellar chondromalacia and patellofemoral pain syndrome in the right knee.  If the examiner finds that this diagnosis resolved prior to March 2010, the examiner should explain why.

The examiner should also discuss whether the very mild bumps consistent with Osgood-Schlatter's disease in the left knee found on the August 2010 VA examination is representative of a current diagnosis.

In identifying all current disabilities, the examiner should discuss the VA medical records and prior VA examinations, as well as the Veteran's lay statements regarding his conditions.  

b. With respect to each diagnosed knee disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to any incident of service.  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of (1) the in-service diagnoses of right knee patellar chondromalacia and right knee patellofemoral pain syndrome, (2) the very mild bumps consistent with Osgood-Schlatter's disease in the left knee found on the August 2010 VA examination, and (3) the Veteran's reports of experiencing knee pain, clicking, and reduced range of motion since service.

c. If there is no diagnosed disability that the Veteran's knee complaints can be attributed to, the examiner should state whether there are objective signs and symptoms of his knee complaints.  The examiner should indicate whether such represent an undiagnosed illness related to the Veteran's service in the Persian Gulf.  

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) which includes the provisions of 38 C.F.R. § 3.317, and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




